WHEREAS, on the 28th day of February, 1983, Bruce Theodore Hurd entered a voluntary plea of nolo contendere to one charge of theft of $100.00 or more in violation of K.S.A. 21-3701, such violation being a class D felony, and
WHEREAS, the District Court of Shawnee County, Kansas, accepted the plea and found the defendant guilty, and
WHEREAS, on the 28th day of March, 1983, the court sentenced Bruce Theodore Hurd pursuant to K.S.A. 1982 Supp. 21-4501(d), and
WHEREAS, on the 6th day of April, 1983, pursuant to Rule 217, 230 Kan. cvii, Bruce Theodore Hurd voluntarily surrendered his certificate to practice law and the court, after due consideration, finds that such certificate should be accepted,
NOW, THEREFORE, IT IS ORDERED AND DECREED that the privilege of Bruce Theodore Hurd to practice law in the State of Kansas is hereby revoked and the Clerk of the Supreme Court is directed to strike the name of Bruce Theodore Hurd from the roll of attorneys.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the Clerk shall comply with the requirements of Rule 217.